DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    			         CROSS REFERENCES TO RELATED APPLICATION
2.           This application claims the priority benefit of U.S. provisional applications serial no. 62/892,568, filed on August 28, 2019. The entirety of the above-mentioned patent application is hereby incorporated by reference herein and made a part of this specification.

          Claims status                                                
3.                 Claims 1-8, 21-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-16, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-16, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9-16, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 9-16, groups ll, as set forth in the Office action mailed on 09/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.          Claims 1-16, 21-24 are allowed.                                                                   

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1-8, the prior art failed to disclose or reasonably suggest a first bonding film, first bonding pads embedded in and penetrating through the first bonding film and a first heat dissipating element; and a second die, having a second bonding structure, wherein the second die is stacked on the first die, and the second bonding structure includes a second bonding film, second bonding pads embedded in and penetrating through the second bonding film and a second heat dissipating element, wherein the first bonding pads are bonded with the second bonding pads, the first and second dies are bonded through the first and second bonding structures, and the first heat dissipating element is connected to one first bonding pad of the first bonding pads and the second heat dissipating element is connected to one second bonding pad of the second bonding pads, and wherein the one first bonding pad and the first heat dissipating element are electrically floating, and the one second bonding pad and the second dissipating element are electrically floating.

7.           Regarding claims 9-16, the prior art failed to disclose or reasonably suggest a second bonding film, second bonding pads embedded in and penetrating through the second bonding film and a second heat dissipating element, wherein the first heat dissipating element is connected to one first bonding pad of the first bonding pads and the second heat dissipating element is connected to one second bonding pad of the second bonding pads; and a filling material, disposed on the first die, located in a non-bonding region of the first die and beside the second die, wherein the one first bonding pad that is connected with the first heat dissipating element is located in the non-bonding region and below the 
8.           Regarding claims 21-24, the prior art failed to disclose or reasonably suggest the second bonding structure includes a second bonding film, second bonding pads embedded in and penetrating through the second bonding film and a second heat dissipating element, wherein the first bonding pads are bonded with the second bonding pads, the first and second dies are bonded through the first and second bonding structures, and the first heat dissipating element is connected to one first bonding pad of the first bonding pads and the second heat dissipating element is connected to one second bonding pad of the second bonding pads, and wherein the one first bonding pad and the first heat dissipating element are electrically floating, and the one second bonding pad and the second dissipating element are electrically floating.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899